                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ARTHUR BROWN,                                    )
                                                 )
                       Plaintiff,                )
                                                 ) Case No. 18 CV 7064
               v.                                )
                                                 ) Judge Rebecca R. Pallmeyer
CITY OF CHICAGO, et al.,                         )
                                                 ) Magistrate Judge Maria Valdez
                       Defendants.               )

           DEFENDANT CITY OF CHICAGO’S MOTION TO BIFURCATE
    §1983 CLAIMS AND TO STAY DISCOVERY AND TRIAL ON THOSE CLAIMS

       Pursuant to Federal Rule of Civil Procedure 42(b), Defendant City of Chicago (the

“City”) moves this Court to (1) bifurcate plaintiff’s §1983 claims against it, and (2) stay

discovery and trial of those claims. In support, the City states:

       1.      At a recent court hearing, plaintiff’s counsel expressed an interest in expediting

discovery in this matter. The City herein proposes a procedure that will go a long way in

accomplishing that goal, while providing additional benefits to the parties.

       2.      Plaintiff Arthur Brown filed an Amended Complaint (hereinafter, “AC”) (Dkt.

#10) asserting claims that invoke 42 U.S.C. §1983 against the City and three former police

officers from the Chicago Police Department (“CPD”), among others. The lawsuit arises out of

plaintiff’s 1988 arrest, prosecution, and 1990 conviction for arson and murder. (AC, ¶¶ 1, 16,

43). As against the City, plaintiff asserts a claim pursuant to Monell v. Department of Social

Services of the City of New York, 436 U.S. 658 (1978), alleging the City maintained policies and

practices that caused the alleged constitutional violations of which he complains.

       3.      Pursuant to Rule 42(b), the City moves this Court to (1) bifurcate the Monell

claims against the City from the claims against the Defendant Officers, and (2) stay discovery
and postpone trial on the Monell claims until the resolution of all claims against the Defendant

Officers. The common-sense, pragmatic values embodied in Rule 42(b) favor granting this

motion. Not only will unduly burdensome discovery be avoided, but there also will be no need

for an extended and complex trial on the City’s Monell liability that would prolong a potentially

lengthy trial on the claims against the individual defendants. The potential for undue prejudice

to the Defendant Officers will be avoided, and plaintiff will be relieved of the burden of having

to establish municipal liability in order to obtain entry of judgment against the City on his §1983

claims (as long as he proves his constitutional rights were violated by a Defendant Officer in one

of the ways alleged in the AC). The City’s motion allows the parties to fulfill their professional

responsibility to seek resolution of this action in a just, speedy, and inexpensive manner. FRCP

1. Indeed, this Court recently approved bifurcation in a case involving Monell allegations similar

to those asserted here. Lindsey v. Orlando, 232 F. Supp. 3d 1027 (N.D. Ill. 2017); see ¶ 20,

infra. For the reasons explained below, the Court should grant this motion.

                                         DISCUSSION

       4.      District courts have broad discretion in ordering the bifurcation of a plaintiff’s

claims as part of their inherent power to control their docket. See Krocka v. City of Chicago, 203

F.3d 507, 516 (7th Cir. 2000). FRCP 42(b) allows district courts to separate the trial of any issue

if separation is warranted “in furtherance of convenience or to avoid prejudice, or when separate

trials will be conducive to expedition and economy.” Berry v. Deloney, 28 F.3d 604, 610 (7th

Cir. 1994). Importantly, only “one of these criteria need be satisfied for a court to order a

separate trial.” Id. Here, bifurcation of the Monell claims and a stay of discovery related to

those claims best serve the interests identified in Rule 42(b) of avoidance of prejudice,

convenience, expedience, and economy. Where, as here, bifurcation is warranted, FRCP 26

allows the court to stay discovery on the Monell claim. Lindsey, 232 F. Supp. 3d at 1038.

                                                2
       A.      Bifurcation best serves the interests of litigation and judicial economy.

       5.      Bifurcation allows the City to avoid potentially unnecessary discovery and

litigation costs should plaintiff fail to establish a constitutional violation and thus, as a matter of

law, be unable to prove any Monell violation. See City of Los Angeles v. Heller, 475 U.S. 796,

799 (1986); Matthews v. City of East St. Louis, 675 F.3d 703, 709 (7th Cir. 2012); Treece v.

Hochstetler, 213 F.3d 360, 361 n.2 (7th Cir. 2000), quoting Tesch v. County of Green Lake, 157

F.3d 465, 477 (7th Cir. 1998); Estate of Phillips v. City of Milwaukee, 123 F.3d 586, 597 (7th Cir.

1997); Thompson v. Boggs, 33 F.3d 847, 859 (7th Cir. 1994). These costs primarily take the form

of answering extensive written discovery, producing thousands of pages of documents,

producing Rule 30(b)(6) witnesses for deposition, and retaining and defending against expert

witnesses. Bifurcation “permits a bypass of discovery relating to the municipality’s policies and

practices, which . . . can add significant time, effort, and complications to the discovery process.”

Medina v. City of Chicago, 100 F. Supp. 2d 893, 895 (N.D. Ill. 2000).

       6.      Motions to bifurcate offer important efficiencies even in the most routine §1983

actions. This case, which goes back some 30 years, is far from routine, and bifurcation is

particularly well-suited when one examines the broad, wide-ranging, and disparate Monell

allegations of the AC.      A cursory review reveals plaintiff’s “kitchen-sink” Monell claims

implicate numerous areas of police work allegedly “beginning in the 1970’s.” (AC, ¶49). The

alleged unconstitutional practices, which purportedly span almost 50 years, include: fabrication

of evidence (¶49); withholding/destruction of exculpatory evidence (¶¶ 49; 100); physical and

psychological coercion to obtain false confessions (id.); use of suggestive identification

procedures (id.); denial of counsel to suspects (id.); perjury during criminal proceedings (id.);

threatening and/or manipulating witnesses (¶49); filing of false police reports (¶100); the alleged

“code of silence” within the CPD (¶100); failure to adequately train (¶102); inadequate

                                                  3
supervision (¶102); failure to adequately discipline (¶102); and, pursuit of “wrongful convictions

through flawed investigations” (¶99).

       7.      The number and type of documents that would fall within the scope of these

Monell issues likely will be voluminous, and preparing responses will be burdensome,

expensive, and time-consuming. See, e.g., Ojeda-Beltran v. Lucio, 2008 WL 2782815, at *2

(N.D. Ill. 2008) (Aspen, J.) (Granting bifurcation of Monell where “Plaintiff’s contention that the

Monell litigation will not require substantial additional resources on the part of the parties is

difficult to reconcile with the colossal scope of their Monell discovery requests”); Horton v. City

of Chicago, 2016 WL 316878, at *2 (N.D. Ill. Jan. 26, 2016), quoting Moore v. City of Chicago,

2007 WL 3037121, at *9 (N.D. Ill. 2007) (“[O]ften, ‘claims of municipal liability require an

extensive amount of work on the part of plaintiff’s attorneys and experts, and an extraordinary

amount of money must be spent in order to prepare and prove them’”). Take for example just

one of plaintiff’s Monell theories: failure to adequately discipline. Discovery on such a theory

could involve CPD disciplinary records for hundreds of non-defendant officers going all the way

back to the 1970s. And that would be just a fraction of the documents to be located, reviewed,

redacted, and produced given the broad scope of plaintiff’s Monell claim. Considering that such

expansive and time-consuming Monell discovery may ultimately be unnecessary to resolve

plaintiff’s claims in this case, there is no reason to burden the parties now with litigating Monell

discovery on top of the already substantial discovery on the underlying claims.

       8.      Some plaintiffs have argued the overlap of discovery between the individual

officers and Monell renders bifurcation inefficient. While there may be some overlap, it will

involve only a fraction of the broad Monell policy and practice discovery implicated in the AC.

(See ¶6, supra). For example, documents relating to the disciplinary histories of the three



                                                 4
Defendant Officers will pale in number compared to the disciplinary histories arguably made

relevant by the broad failure to discipline claim discussed in the preceding paragraph. Any

overlap is vastly overshadowed by (and to paraphrase Ojeda-Beltran, difficult to reconcile with)

the colossal scope and range of the issues raised in plaintiff’s Monell claim.

       9.      Discovery costs are not the only potential savings to be achieved. Granting the

City’s motion also would promote judicial economy and protect this Court’s interests in several

additional ways. Bifurcation of the Monell claims would eliminate the need for: (1) judicial

intervention in discovery disputes arising from these claims, which can be frequent and

contentious (see Claxton v. City of Chicago, 2015 WL 5304630, at *2 (N.D. Ill. Sept. 9, 2015)

(“If anything, the Parties’ seemingly inevitable discovery battles weigh in favor of postponing

this [Monell] discovery and the related motion practice until after individual liability is

established”)); (2) Rule 30(b)(6) witnesses regarding the numerous policies/procedures

implicated by the wide-ranging Monell allegations; (3) costly expert discovery on the various

Monell claims; (4) ruling on any summary judgment motion the City may bring; and (5) if the

City’s motion for summary judgment is denied, presiding over a trial that undoubtedly will be

lengthier, and legally and factually more complex, if the jury is allowed to hear evidence of the

various alleged patterns, practices, customs, or policies. See Medina, 100 F. Supp. 2d at 895 (the

“trial of the claims against the individual officers is . . . likely to be shorter, and perhaps

significantly shorter, than a trial also involving Monell claims”).

       10.     The City’s position is best captured by Judge Hart’s observations in Almaraz v.

Haleas, 602 F. Supp. 2d 920, 924 (N.D. Ill. 2008), wherein he reasoned bifurcation of Monell

would result in a significant efficiency and economy of litigation because there would be “a good

chance that the case will be fully resolved without ever having to complete discovery on the



                                                  5
Monell issues or any related summary judgment or trial issues.” Judge Hart added, “Bifurcating

the Monell issue is likely to save substantial litigation time and expenses both initially and, in the

long run, because it is also likely to result in there ultimately being no need to conduct discovery

or resolve further issues regarding Monell.” Id. at 926.

       11.     Recent experience, including a case in which this Court was involved, confirms

the efficiencies and economies that can be achieved through bifurcation. In Patrick v. City of

Chicago, Case No. 14 C 3658 (N.D. Ill.) (Judge Guzman), and Phillips/Gardner v. City of

Chicago, Case No. 14 C 9372 (N.D. Ill.) (Judge Pallmeyer), the plaintiffs asserted Brady claims

against police officer defendants and Brady-based Monell claims against the City.             Monell

discovery was bifurcated so the parties could focus discovery efforts on the underlying claims

against the individual defendants. In both cases, summary judgment was granted in favor of the

individual defendant officers on the Brady claims. Patrick v. City of Chicago, 213 F. Supp. 3d

1033, 1051-53 (N.D. Ill. 2016); Phillips/Gardner v. City of Chicago, 2018 WL 1309881, *19-23

(N.D. Ill. Mar. 13, 2018). The absence of an underlying Brady violation in those cases meant

there was no Brady-based Monell claim available against the City. Heller, 475 U.S. at 797.

Because of bifurcation, each case was brought to an earlier resolution, and the avoidance of a

significant amount of ultimately unnecessary discovery on the Brady-based Monell claims

resulted in substantial savings of time, effort, and costs to the parties and the courts.

       12.     The Seventh Circuit has explicitly endorsed bifurcation as a means to avoid “the

waste of the valuable time and resources of the court,” as well as of serving the interests

furthered by Rule 42(b). See Treece v. Hochstetler, 213 F.3d 360, 365 (7th Cir. 2000). More

recently, the Seventh Circuit recognized that bifurcation of Monell claims in cases like this one

furthers judicial economy and prevents unnecessary efforts by the parties. Swanigan v. City of



                                                   6
Chicago, 775 F.3d 953, 962 (7th Cir. 2015). Of relevance here, the Seventh Circuit noted the

district court’s decision to stay the Monell suit while the claims against the individual officers

were litigated to judgment “was sensible, especially in light of the volume of civil-rights

litigation that district courts must manage.” Id. at 962. And in situations where the plaintiff

seeks only monetary damages and “a municipal defendant is willing (or required) to indemnify

individual defendants for compensatory damages as well as an award of attorney’s fees and

costs,” there “is no need for the parties to spend time and money litigating a Monell claim.” Id.

       13.     As in Swanigan, a finding of liability against the Defendant Officers remains a

necessary predicate for any imposition of municipal liability in this case. (See ¶¶ 22-27, infra).

Bifurcating the Monell claims and staying discovery and trial on those claims serves the

economic interests of this Court and the parties. See Harris v. City of Chicago, 2016 WL

3261522 (N.D. Ill. 2016).

       B.      Bifurcation can help prevent undue prejudice.

       14.     Allowing the claims against the Defendant Officers and the City to go to trial at

the same time raises the potential of unfair prejudice to the individual defendants. Rule 42(b)

specifically identifies avoidance of prejudice as grounds for bifurcation. Bifurcation of Monell

claims from those asserted against an individual defendant protects him or her from possible

prejudice caused by the introduction at trial of extensive and extraneous evidence regarding

alleged misconduct in which he or she was not involved. Indeed, prejudice may arise if the trial

of the alleged misconduct of the named defendants is obscured and overwhelmed by evidence of

complaints of other misconduct made by other people, concerning other officers, at other places

and times. As Judge Aspen noted in granting a similar motion for bifurcation:

               We believe that there is a real “danger that evidence admissible on
               the issues relating to conduct by the City . . . will contaminate the
               mind of the finder of fact in its consideration of the liability of the

                                                 7
               other defendant[s].” As demonstrated by Plaintiffs’ complaint and
               discovery requests, Plaintiffs intend to prove their Monell claim, at
               least in part, through the introduction of evidence regarding alleged
               acts of police misconduct committed by non-party officers. We
               think a substantial risk exists that such evidence would be
               prejudicial to Defendant officers in their attempts to defend
               themselves against Plaintiffs’ claims and conclude that bifurcation
               of the Monell claim is a proper means to combat this potential
               prejudice.

Ojeda-Beltran, 2008 WL 2782815, at *3.

       15.     Creation of unfair prejudice to the Defendant Officers would be an inevitable

result of plaintiff’s Monell claim, particularly given the wide-ranging nature of the allegations.

The focus of plaintiff’s Monell claim on the City’s alleged “failure” to prevent misconduct by

other Chicago police officers against other citizens creates a real danger of contaminating the

jury’s consideration of the liability of the Defendant Officers in this case. The hallmark of a

§1983 claim is that defendants are liable “for their own misdeeds but not for anyone else’s.”

Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). So, the misdeeds of individuals other than

defendants are entirely irrelevant to the claims against those defendants. Arguing non-defendant

officer misconduct in front of the jury would invite the jury to find the Defendant Officers guilty

by association, rather than deciding liability based on their own actions. As Judge Aspen

recognized, the risk of unfair prejudice to an individual defendant by permitting evidence of

other non-defendant officers’ conduct to prove alleged municipal polices is substantial and

would significantly undermine the ability of the Defendant Officers to receive fair trials. Ojeda-

Beltran, supra. Bifurcation of the Monell claims is a proper means to focus plaintiff’s claims

against each defendant individually and combat this potential prejudice.

       16.     Likewise, there is risk of prejudice to the City if the claims are tried in a single

trial. Monell and its progeny provide plaintiffs with a vehicle to hold a municipality liable for its

own conduct; it is not a means by which to hold a municipality liable based on some form of

                                                 8
respondeat superior or vicarious liability. Milestone v. City of Monroe, 665 F.3d 774, 780 (7th

Cir. 2011); Lewis v. City of Chicago, 496 F.3d 645, 656 (7th Cir. 2007). A jury asked to weigh

evidence of Defendant Officers’ alleged misconduct at the same time as policy evidence may

confuse that evidence and the law surrounding Monell liability. The serious allegations against

the Defendant Officers, if proven at trial, may cause the jury to hold the City liable on the

Monell claims for that misconduct without giving the Monell claims their due deliberation.

Monell thus would devolve into a respondeat superior claim, contrary to the applicable law.

Milestone, 665 F.3d at 780. Bifurcating the Monell claims from those against the Defendant

Officers would avoid the risks of unfair prejudice, the misapplication of evidence, or the

misinterpretation of law.

       C.      Bifurcation will not affect plaintiff’s recovery of any compensatory damages
               to which he may be entitled.

       17.     Bifurcation and a stay of discovery and trial as to the Monell claims will not affect

plaintiff’s recovery of any compensatory damages that a jury may award. To the extent the

Defendant Officers were acting within the scope of their employment as plaintiff alleges, the

City would have both a statutory and a contractual obligation to indemnify them for any

judgment for compensatory damages (see, e.g., 745 ILCS 10/9-102), while as a matter of law,

plaintiff is not entitled to recover any additional compensatory damages if he prevails against the

City on his Monell claim after a finding of liability against the Defendant Officers. See Spanish

Action Committee of Chicago v. City of Chicago, 766 F.2d 315, 321 (7th Cir. 1985); Moore v.

City of Chicago, 2007 WL 3037121, at *9 (N.D. Ill. 2007). Limiting this case to the litigation of

those claims that may afford plaintiff whatever monetary compensation he may be entitled serves

as an additional basis for this Court to grant the City’s motion.




                                                  9
       18.     Some plaintiffs, in opposition to this type of motion, have argued that granting the

relief sought by the City potentially could deprive them of a remedy they could not obtain

against the Defendant Officers.       Specifically, these plaintiffs argue they might prove a

constitutional violation at trial, but lose their claim against the City because of a successful

qualified immunity defense by the individual defendants. (See, e.g., Elrod v. City of Chicago,

2007 WL 3241352, *4-5 (N.D. Ill. 2007)). As in Elrod, the likelihood of a successful qualified

immunity defense in the context of the allegations against the Defendant Officers is not

persuasive. Moreover, to address this specific concern, the City will agree to entry of judgment

against it for compensatory damages and, to the extent allowed by the Court, reasonable

attorneys’ fees, if the finder of fact determines an individual Defendant Officer violated

plaintiff’s constitutional rights as alleged in the Complaint, even if the finder of fact further

determines that individual is not liable because he is entitled to qualified immunity. See Limited

Consent to Entry of Judgment Against Defendant City of Chicago (attached hereto as Exhibit A).

       D.      Courts in this District, including this Court, have granted motions for
               bifurcation under similar circumstances.

       19.     As the court in Ojeda-Beltran (2008 WL 5244616, at *1-2) noted, motions to

bifurcate are not uncommon in this district and courts “have both granted and denied similar

motions by the City.” The court’s decision on a motion to bifurcate will “turn on a ‘case-specific

assessment of the advantages and disadvantages of bifurcation.’” Kitchen v. Burge, 2012 U.S.

Dist. LEXIS 158088, at *7 (N.D. Ill. 2012) (Tharp, J.), quoting Ojeda-Beltran, at *1.

       20.     Bifurcation of Monell claims has been embraced as an effective means of

promoting significant efficiency and economy of discovery and litigation. Swanigan, supra. In

Lindsey v. Orlando, the plaintiff, like plaintiff here, asserted a broad Monell claim that

“encompass[ed] not only failure to train, but also failure to supervise, investigate, and discipline,


                                                 10
related to both the individual defendants and other officers.” 232 F. Supp. 3d at 1037. This

Court granted the City’s motion to bifurcate in Lindsey, finding that bifurcation made “particular

sense where the Monell claim [was] wholly dependent on the outcome of the case against the

individual defendants.” Id. at 1035. As in Lindsey, bifurcation here makes “particular sense,” as

the Monell claim is wholly dependent on the outcome of the claims against the Defendant

Officers. (See ¶¶ 23-27, infra).

       21.      Medina, supra, involved an earlier version of this motion. The Medina court was

reluctant to grant bifurcation based on a couple of potentially problematic issues. As described

by the court:

                In the present case at least, there is no guarantee that severance
                would avoid the need for two trials or further litigation regarding
                payment of a judgment. The officers had not offered to waive the
                defense of qualified immunity - thus putting into play the
                possibility of the need for two trials discussed above – and the City
                has not offered to stipulate (as the municipality did in Treece v.
                Hochstetler) to a judgment against the City for any compensatory
                damage awarded against the officers. Without a showing that
                these issues have been taken off the table, the Court cannot
                conclude that the balance tilts in favor of bifurcation.

100 F. Supp. 2d at 897-98. Each of these identified concerns is addressed by the City in its

proposed Limited Consent to Entry of Judgment and has been “taken off the table.” (See Exhibit

A). The City offers to allow a judgment to be entered against it for any compensatory damage

and reasonable attorney’s fees awarded against the Defendant Officers, and it will agree to entry

of judgment against it for those damages even if those individual defendants were to

subsequently prevail on qualified immunity defenses. (See ¶18, supra). As summarized in

Lindsey, “[T]he City’s liability turns on whether the individual officers violated Lindsey’s

constitutional rights. If they did, the City will pay the judgment; if they did not, the elements of

Monell are not met and the case will be over.” 232 F. Supp. 3d at 1036.


                                                 11
       22.     Some plaintiffs have argued these bifurcation motions have become disfavored

since the Seventh Circuit’s decision in Thomas v. Cook County Sheriff’s Dept., 604 F.3d 293 (7th

Cir. 2009). Thomas does not automatically apply to defeat these motions, and it does not apply

here. To repeat an important point, the Court’s decision should be based on a “case specific”

assessment. Kitchen, 2012 U.S. Dist. LEXIS 158088, at *6-7. At issue is whether the City,

under the facts alleged in this Amended Complaint, can be held liable pursuant to Monell absent

a finding that an individual Defendant Officer violated plaintiff’s constitutional rights.

       23.     In Heller, the plaintiff brought a civil rights action against the City of Los

Angeles and two police officers alleging the officers used excessive force and falsely arrested

him. 475 U.S. at 797. The jury returned a verdict in favor of the defendant officers, so the

district court dismissed the action against the city, “concluding that if the police officers have

been exonerated by the jury there could be no basis for assertion of liability against the City.” Id.

at 798. The United States Supreme Court affirmed the city’s dismissal, finding in pertinent part:

               [N]either Monell v. New York City Dept. of Social Services, 436
               U.S. 658 (1978), nor any other of our cases authorizes the award of
               damages against a municipal corporation based on the actions of
               one of its officers when in fact the jury has concluded that the
               officer inflicted no constitutional harm. If a person has suffered no
               constitutional injury at the hands of the individual police officer,
               the fact that the department regulations might have authorized the
               use of constitutionally excessive force is quite beside the point.
               (Emphasis in original).

Id. The Supreme Court explained the municipality was sued only because the plaintiff thought it

was legally responsible for the defendant officers’ actions, and if the officer inflicted no

constitutional harm on the plaintiff, it was “inconceivable” that the city could be liable to the

plaintiff. Id. That is precisely the position taken by the City here. See also Lindsey, 232 F.

Supp. 3d at 1036 (“In cases such as this one, the court believes it is unlikely that the City can be

held liable under Monell unless the Defendant Officers themselves are found liable”).

                                                 12
       24.     In Thomas, 604 F.3d 239, the Seventh Circuit suggested that under certain

circumstances, a municipality could be held liable under Monell even when its employees are

not, unless such a finding would create an inconsistent verdict. According to Thomas:

               To determine whether the [municipality]’s liability is dependent on
               its officers, we look to the nature of the constitutional violation, the
               theory of municipal liability, and the defenses set forth.

Id. at 305. Implicit in its finding, Thomas suggested municipal liability may or may not depend

on individual officer liability. Analysis of the nature of the constitutional violations alleged in

the AC, as well as plaintiff’s theories of municipal liability, demonstrates the City’s Monell

liability in this case is entirely dependent on the underlying liability of its officers, such that

bifurcation is an appropriate mechanism to streamline this case.

       25.     As against the Defendant Officers, the claimed misconduct broadly involves the

coercion of a false confession, suppression of exculpatory evidence, and fabrication of evidence.

Based on the nature of these alleged constitutional violations, it is clear the City’s potential

Monell liability is contingent on its officers’ liability for the underlying misconduct.       For

example, plaintiff alleges the Defendant Officers improperly coerced him to make a false

confession. (AC, ¶¶ 30-35). But if the Defendant Officers did not coerce a false confession, any

City policy of encouraging/facilitating/concealing such misconduct is, to quote Heller, “quite

beside the point.” 475 U.S. at 799. A verdict in favor of the Defendant Officers on the question

of whether they coerced a false confession negates the possibility plaintiff could succeed on a

Monell claim based on the same alleged misconduct. See Thompson v. Boggs, 33 F.3d 847, 859

(7th Cir. 1994) (Verdict in favor of defendant officer on claim he used excessive force

“precludes the possibility that [the plaintiff] could prevail on his Monell claim”).

       26.     To restate it in the terms of Thomas, a verdict in favor of the Defendant Officers

on the coercion claim would be inconsistent with a verdict against the City on a Monell claim

                                                 13
based on an alleged practice of encouraging the coercion of false confessions. The liability of

the individual defendants is a necessary predicate for municipal liability under this Monell

theory. See, e.g., Lindsey, supra; Matthews v. City of East St. Louis, 675 F.3d 703, 708-09 (7th

Cir. 2012) (following Heller rather than Thomas where the municipality’s liability was directly

dependent on the liability of the defendant officers); see also Claxton, 2015 WL 5304630, at *1

(and cases cited therein); Horton, 2016 WL 316878, at *4 (“A jury could not consistently find

that Walker did not use excessive force but that the City’s policies encouraged Walker’s use of

excessive force”).

       27.     Analysis of plaintiff’s other theories (suppression of exculpatory evidence;

fabrication of evidence) yields the same conclusion. The City’s potential Monell liability is

dependent on the officers’ conduct, i.e., whether the individual officers “deliberately” withheld

exculpatory evidence or “fabricated” false reports. These allegations do not involve, as did

Thomas, the possibility that a well-intentioned police officer violated plaintiff’s rights because of

an impermissible policy. Harris, supra, is particularly instructive here. In language equally

applicable to this case, Harris explained:

               The nature of the alleged constitutional violations, fabricating a
               confession and coercing Plaintiff into making that confession,
               depends on the individual officers’ actions. See Taylor v.
               Kachiroubas, 2013 WL 6050492, at *4 (N.D. Ill. 2013) ("Here,
               however, the actions of the individual officers in collecting and
               fabricating evidence against [plaintiffs] are the source of the
               alleged harm to the plaintiffs, and any 'policy' exerted harm
               through those actions, not independently of them"). Similarly, the
               policy of filing false reports and actively covering up illegal
               interrogations and confessions depends on the actions of individual
               police officers. The alleged harm to Plaintiff was not caused by
               any de facto policies independent of any officer's actions; thus, a
               constitutional violation by an individual officer must be found
               before the City may be held liable under the Monell claims. See
               Claxton v. City of Chicago, Illinois, 2015 WL 5304630, at *1
               (N.D. Ill. 2015) ("The alleged harm to Plaintiffs was not caused


                                                 14
                 independently by these alleged City policies but rather through the
                 Officer Defendants' actions, and thus the Officer Defendants must
                 first be found liable before the City may be held liable on
                 Plaintiffs' Monell claims.").

2016 WL 3261522, at *3. As in Harris, a constitutional violation by an individual officer is

necessary before the City could be liable under the Monell claim.1 Disposition of the claims

against the Defendant Officers, in light of the City’s Limited Consent to Entry of Judgment,

would “practically end the litigation” such that bifurcation promotes judicial economy. Harris,

2016 WL 3261522, at *3. As in Harris, supra, bifurcation would promote judicial economy,

prevent unfair prejudice to the individual defendants, and would not prejudice plaintiff.

                                              CONCLUSION

        28.      The City’s motion to bifurcate the Monell claims and stay discovery and trial on

those claims seeks to significantly facilitate and streamline the litigation process, serve the

interests of efficiency and economy, and prevent undue prejudice in plaintiff’s case against the

individual Defendant Officers. The benefits in terms of judicial and litigation economy are

obvious and will accrue to both the parties and this Court. Accordingly, for the reasons set forth

above, Defendant City asks this Court to grant the motion and (1) bifurcate plaintiff’s §1983

Monell claims against the City of Chicago pursuant to Rule 42(b); and (2) stay both discovery

and trial on those claims.

Dated: March 5, 2019                                       Respectfully submitted,


                                                     By: s/ Paul A. Michalik
                                                        One of the Attorneys for Defendant,
                                                        CITY OF CHICAGO

1
  Finally, to quote Judge Ellis in Claxton, “to the extent Plaintiffs also allege the City had a policy of
failure to train its police officers, the Seventh Circuit has stated that ‘a municipality cannot be liable under
Monell [for failure to train] where there is no underlying constitutional violation by a municipal
employee.’” 2015 WL 5304630, at *1, quoting Sallenger v. City of Springfield, 630 F.3d 499, 504 (7th
Cir. 2010).

                                                      15
Terrence M. Burns
Paul A. Michalik
Daniel M. Noland
Elizabeth A. Ekl
Katherine C. Morrison
Reiter Burns LLP
311 South Wacker Drive, Suite 5200
Chicago, Illinois 60606
Tel: (312) 982-0090




                                     16
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019, I electronically filed the foregoing Defendant

City of Chicago’s Motion to Bifurcate §1983 Claims and to Stay Discovery and Trial on

Those Claims with the Clerk of the Court using the ECF system, which sent electronic

notification of the filing on the same day to:

Attorneys for Plaintiff                          Attorney for Defendant Joseph Campbell
Ronald S. Safer                                  Andrew M. Hale
Kelly M. Warner                                  William E. Bazarek
Tal C. Chaiken                                   Shawn W. Barnett
Allison M. Nichols                               Hale Law LLC
Riley Safer Holmes & Cancila LLP                 53 W. Jackson Bvld.
Three First National Plaza                       Suite 330
70 W. Madison Street                             Chicago, IL 60604
Suite 2900                                       312-870-6905
Chicago, IL 60602                                ahale@ahalelaw.com
312-471-8700                                     wbazarek@ahalelaw.com
rsafer@rshc-law.com                              sbarnett@ahalelaw.com
kwarner@rshc-law.com
tchaiken@rshc-law.com
anichols@rshc-law.com



Attorney for Defendant Joel Whitehouse
Derek R. Kuhn
Cook County State’s Attorney’s Office
500 Richard J. Daley Center
Chicago, IL 60602
312-603-5527
derek.kuhn@cookcountyil.gov




                                                 s/ Paul A. Michalik
